Citation Nr: 0500390	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967, 
including service in the Republic of Vietnam from May 26 to 
August 8, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that reopened the veteran's PTSD claim 
but denied, on the merits, entitlement to service connection 
for that disability.  The veteran perfected a timely appeal 
of this determination to the Board.

When this matter was previously before the Board in April 
2004, the Board agreed that new and material evidence had 
been presented to reopen the veteran's claim of service 
connection for PTSD and remanded the matter for further 
development, which was accomplished.  Because the RO has 
confirmed and continued the denial of service connection, the 
case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  In numerous statements and in sworn testimony, the 
veteran reports having experienced several combat and non-
combat related stressors while serving in Vietnam, including 
witnessing the explosion Persian Gulf My Canh restaurant in 
Saigon while stationed in that city on June 25, 1965, and the 
quarterly report for the veteran's unit is consistent with 
the occurrence of that claimed stressor.

2.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation with regard to the 
matter on appeal, and finds that, given the favorable action 
taken below, i.e., establishing service connection for PTSD, 
no further assistance in developing the facts pertinent to 
this claim is required.

Background and Analysis

The veteran contends that entitlement to service connection 
for PTSD is warranted because he has this disability as a 
consequence of his service in Vietnam.  In support, he points 
out that several examiners, both private and VA, have 
diagnosed him as having this condition due to his experiences 
while serving in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In confirming and continuing the denial of this claim, the RO 
concluded that none of the veteran's reported stressors had 
been verified because the evidence did not reflect his 
personal participation and because the RO determined that he 
did not participate in combat.

In support of this claim, in his statements and sworn 
testimony, the veteran cites numerous combat and noncombat-
related stressors, and emphasizes a particular one, 
witnessing an explosion of My Canh restaurant in Saigon while 
he was stationed in that city on June 25, 1965.  The veteran 
also identifies as stressors incoming mortar and rocket 
attacks, exposure to toxic spiders and snakes, being 
confronted by dead bodies, and watching the execution of 
Vietnam sympathizers in Saigon.

The veteran's service personnel records show that he served 
in Vietnam on a temporary tour of duty from May 26 to August 
8, 1965.  During that period, he was assigned to the 39th 
Signal Battalion in HHD (Headquarters).  The Command Report 
for the quarterly period from April 1 to June 30, 1965, which 
was provided by National Technical Information Service, a 
division of the United States Department of Commerce, shows 
that his unit was stationed in Saigon.

In addition, as the Board noted in its April 2004 decision, 
the record contains a contemporaneous newspaper article that 
verifies the occurrence of the My Canh restaurant explosion 
and the numerous deaths and injuries caused by that incident.

In light of the foregoing, the Board concludes that the 
evidence shows that at least one of the veteran's reported 
stressors occurred.  In making this finding, the Board 
recognizes that the above evidence only indicates that the 
incident occurred during the period that the veteran was 
stationed in Saigon while serving in Vietnam, and does not 
definitively establish his personal presence at the My Canh 
restaurant explosion.  

The Board concludes, however, that in light of the above, it 
does not need to reach a determination that he himself did 
so.  In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
held that by requiring corroboration of every detail, 
including the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

In light of the foregoing, the Board reiterates that the 
veteran has satisfied the third element required for a grant 
of service connection for PTSD, i.e., credible supporting 
evidence that the claimed in-service stressor occurred.  As 
such, the Board will focus on the first two elements, i.e., 
whether he has been diagnosed as having PTSD due to his 
reported combat-related stressors.

With respect to the first prong, the Board observes that both 
VA and private examiners have consistently diagnosed the 
veteran as having this condition, and thus this element is 
clearly satisfied as well.  As such, this case turns on 
whether the second prong has been satisfied, i.e., whether 
the veteran has been diagnosed as having PTSD due to the My 
Canh restaurant explosion.

Records of the veteran's treatment at the Jersey City, New 
Jersey, Vet Center, dated from February 1999 to April 2004, 
reflect that examiners have diagnosed the veteran as having 
PTSD due at least in part to the My Canh restaurant 
explosion.  In addition, in a March 1999 addendum to his 
March 1986 report, Dr. Thomas M. Lozinski, the veteran's 
private treating psychologist, has similarly diagnosed him as 
having PTSD due in part to that same corroborated in-service 
stressor.  In light of these assessments and the Court's 
decisions in Pentecost and Suozzi, as well as the absence of 
any contradictory medical evidence, the Board finds that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


